IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED

DUDLEY WHITFIELD, JR.,

               Appellant,

 v.                                                     Case No. 5D16-1598

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed April 28, 2017

Appeal from the Circuit Court
for Orange County,
Wayne C. Wooten, Judge.

James S. Purdy, Public Defender, and
Susan A. Fagan, Assistant Public Defender,
Daytona Beach, for Appellant.

Dudley Whitfield, Jr., Wewahitchka, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Robin A. Compton and
Lori N. Hagan, Assistant Attorneys General,
Daytona Beach, for Appellee.

PER CURIAM.

         We affirm Appellant’s conviction and sentence for attempted second-degree

murder with a weapon, but we do so without prejudice to Appellant to file a motion

pursuant to Florida Rules of Criminal Procedure 3.800(a) or 3.850, if he can do so in good

faith.

         AFFIRMED.

SAWAYA, LAMBERT, and EDWARDS, JJ., concur.